In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1574V
                                    Filed: October 11, 2017
                                        UNPUBLISHED


    DONALD D. DIX,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA); Adhesive
    HUMAN SERVICES,                                          Capsulitis

                       Respondent.


Milton C. Ragsdale, IV, Ragsdale, LLC, Birmingham, AL, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). ”). Petitioner alleged that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) after receiving an influenza (“flu”) vaccination on
September 29, 2015. Petition at 1-3. The case was assigned to the Special Processing
Unit (“SPU”) of the Office of Special Masters.

        On May 17, 2017, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for adhesive capsulitis. On October 11, 2017,
respondent filed a proffer on award of compensation (“Proffer”) indicating petitioner
should be awarded $123,732.00, which amount is comprised of: a) $110,000.00 for pain
and suffering; b) $10,678.00 for future expenses; and c) $3,054.00 for past expenses.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $123,732.00 in the form of a check payable to
petitioner, Donald D. Dix. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

************************** * *
                              *
DONALD D. DIX,                *
                              *
               Petitioner,    *
                              *
v.                            *                              No. 16-1574V (ECF)
                             *                               CHIEF SPECIAL MASTER
                              *                              NORA BETH DORSEY
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
               Respondent.    *
*****************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       In her May 17, 2017 decision, the Chief Special Master found that a preponderance of the

medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination he received on

September 29, 2015. The parties have now addressed the amount of compensation to be

awarded in this case.

I.     Compensation

       Based upon the evidence of record, respondent proffers that a lump sum of $123,732.00

should be awarded petitioner. This amount is comprised of: a) $110,000.00 for pain and

suffering; b) $10,678.00 in future expenses; and c) $3,054.00 for past expenses. This lump sum

amount represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). 1 Petitioner agrees.



1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II.    Form of the Award

       The parties recommend that the compensation provided should be made in the form of a

check for $123,732.00 payable to petitioner.

                                               Respectfully submitted,

                                               CHAD A. READLER
                                               Acting Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               ALEXIS B. BABCOCK
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ DOUGLAS ROSS
                                               DOUGLAS ROSS
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146, Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Tel.: (202) 616-3667

DATE: October 11, 2017




                                                  2